15-1086-cv
     Laroe Estates, Inc. v. Town of Chester

 1                        UNITED STATES COURT OF APPEALS 
 2                            FOR THE SECOND CIRCUIT 
 3    
 4                                     August Term, 2015 
 5    
 6              (Argued: January 27, 2016                Decided: July 6, 2016) 
 7    
 8                                   Docket No. 15‐1086‐cv
 9
10
11                          _____________________________________
12
13                                     Laroe Estates, Inc., 
14                                               
15                                     Movant‐Appellant, 
16                                               
17                                             v. 
18                                               
19                                      Town of Chester, 
20                                               
21                                     Defendant‐Appellee.* 
22                          _____________________________________
23
24   Before:        
25    
26                    CALABRESI, LYNCH, and LOHIER, Circuit Judges. 
27    
28           Laroe Estates, Inc. (“Laroe”), a real estate development company, 
29   appeals from an order of the District Court (Ramos, J.) denying its motion to 
30   intervene under Rule 24 of the Federal Rules of Civil Procedure in pending 
31   litigation in which Steven Sherman, a now‐deceased land developer, sued the 
32   Town of Chester (the “Town”) alleging a regulatory taking.  Laroe claims that 
33   it owns the property that is the subject of Sherman’s dispute with the Town.  
34   The District Court denied Laroe’s motion to intervene because Laroe lacked 
35   standing to assert a takings claim against the Town.  Because we do not 


     * The Clerk of the Court is directed to amend the caption of this case as set 
     forth above. 
 1   require proposed intervenors to show that they independently have standing 
 2   when there is a genuine case or controversy between the existing parties, we 
 3   VACATE the order and REMAND to the District Court to determine in the 
 4   first instance whether Laroe met the requirements of Rule 24. 
 5                                          
 6                                         JOSEPH J. HASPEL, Joseph J. Haspel, 
 7                                         PLLC, Goshen, NY, for Movant‐
 8                                         Appellant.   
 9                                          
10                                         ANTHONY F. CARDOSO (Steven C. Stern, 
11                                         on the brief), Sokoloff Stern LLP, Carle 
12                                         Place, NY, for Defendant‐Appellee.
13                                          
14                                          
15   LOHIER, Circuit Judge: 

16         In this appeal we consider whether a proposed intervenor must 

17   demonstrate that it has standing even when there is a genuine case or 

18   controversy between the existing parties that satisfies the requirements of 

19   Article III of the Constitution.  The answer is no. 

20         Steven Sherman, a now‐deceased land developer, previously sued the 

21   Town of Chester (the “Town”) alleging a regulatory taking.  That litigation 

22   remains pending in the United States District Court for the Southern District 

23   of New York (Ramos, J.).  Laroe Estates, Inc. (“Laroe”), a real estate 

24   development company, claimed that it, not Sherman, currently owns the 

25   property that is the subject of Sherman’s dispute and sought to intervene 

26   pursuant to Rule 24 of the Federal Rules of Civil Procedure.  Rather than 
                                              2 
 1   determine whether Laroe satisfied the requirements of Rule 24, the District 

 2   Court denied Laroe’s motion on the ground that Laroe lacked standing to 

 3   assert a takings claim against the Town.  Because we do not require proposed 

 4   intervenors in this circumstance to show that they independently have 

 5   standing, we VACATE the order and REMAND to the District Court to 

 6   determine in the first instance whether Laroe met the requirements of Rule 24. 

 7                                  BACKGROUND 

 8         This is the second time that this Court has considered a dispute related 

 9   to the abandoned MareBrook development project in the Town of Chester.  

10   When we last did so, the District Court had dismissed Sherman’s regulatory 

11   takings claim against the Town because it was unripe.  Sherman v. Town of 

12   Chester, No. 12 Civ. 647 (ER), 2013 WL 1148922, at *9 (S.D.N.Y. Mar. 20, 2013).  

13   We reversed that decision, holding that the claim could proceed even though 

14   the Town never “rendered a final decision on the matter.”  Sherman v. Town 

15   of Chester, 752 F.3d 554, 561 (2d Cir. 2014) (quotation marks omitted).  That 

16   conclusion was based on the extraordinary facts of Sherman’s case—facts that 

17   are fully recounted in our previous decision, with which we assume 




                                            3 
 1   familiarity.  We remanded the case back to the District Court to consider 

 2   Sherman’s takings claim on the merits.  Id. at 569. 

 3         Shortly thereafter, Laroe filed a motion to intervene, purporting to be 

 4   the equitable owner of the property at issue in Sherman’s dispute.  Laroe 

 5   claims that it entered into a purchase agreement with Sherman in June 2003 

 6   (the “2003 Agreement”), pursuant to which Sherman agreed to sell Laroe 

 7   three parcels of land within the proposed MareBrook subdivision.  In 

 8   exchange, Laroe agreed that it would pay $60,000 for each lot approved for 

 9   development within the three parcels once Sherman’s plans were approved 

10   by the Town.  The agreement also required Laroe to make $6 million in 

11   interim payments while Sherman sought the Town’s approval.  The interim 

12   payments were secured by a mortgage that Sherman provided to Laroe 

13   “encumbering all of the Development Property.”  Joint App’x 192.  If 

14   Sherman failed to obtain the Town’s approval of a sufficient number of lots, 

15   Laroe retained the right to terminate the agreement.  Over the next year, 

16   Laroe advanced Sherman more than $2.5 million for the project. 

17         Although Sherman’s efforts to secure the Town’s approval stretched 

18   on, Laroe did not terminate the agreement.  But in April 2013 TD Bank, which 


                                             4 
 1   held a superior mortgage interest in the property, commenced a foreclosure 

 2   proceeding.  Hoping to salvage the deal in view of the foreclosure, Laroe and 

 3   Sherman signed a new contract (the “2013 Agreement”) amending their 

 4   earlier purchase agreement.  The 2013 Agreement provided that the $2.5 

 5   million Laroe had already advanced Sherman, plus any amount paid to settle 

 6   Sherman’s obligation to TD Bank, would constitute the purchase price of the 

 7   property.  Once the Town approved the development, Laroe was required to 

 8   transfer a certain number of lots back to Sherman depending on how many 

 9   were approved by the Town.  Subject to this requirement, the parties deemed 

10   the purchase price for the property “paid in full.”  Joint App’x at 234.  To 

11   resolve TD Bank’s foreclosure proceeding, the 2013 Agreement also granted 

12   Laroe the sole discretion to settle the debt owed to TD Bank and alternatively 

13   permitted Laroe to terminate the Agreement if Laroe and TD Bank failed to 

14   reach a settlement before the foreclosure sale.  Laroe ultimately failed to 

15   satisfy Sherman’s obligations to TD Bank.  On May 21, 2014, a foreclosure sale 

16   occurred, and TD Bank took possession of the property.  Laroe nevertheless 

17   chose not to terminate the agreement. 




                                              5 
 1         Throughout this period, Sherman (and subsequently his estate) 

 2   continued litigating his takings claim.  After we remanded the case, Laroe 

 3   sought to intervene.  By order dated March 31, 2015, the District Court denied 

 4   the motion, concluding that Laroe’s claim against the Town was futile.  

 5   Sherman v. Town of Chester, No. 12 Civ. 647 (ER), 2015 WL 1473430, at *15‐16 

 6   (S.D.N.Y. Mar. 31, 2015).  Although the District Court acknowledged that 

 7   “legal futility is not mentioned in Rule 24,” it reasoned that futility was 

 8   nonetheless “a proper basis for denying a motion to intervene.”  Id. at *15 

 9   (citing In re Merrill Lynch & Co., Inc. Research Reports Sec. Litig., Nos. 02 

10   MDL 1484 (JFK), 02 Civ. 8472 (JFK), 2008 WL 2594819, at *5 (S.D.N.Y. June 26, 

11   2008)).  Relying on our decision in U.S. Olympic Committee v. Intelicense 

12   Corporation., S.A., 737 F.2d 263 (2d Cir. 1984), the District Court concluded 

13   that Laroe lacked standing to assert a takings claim because it was not “the 

14   owner of an interest in property at the time of the alleged taking.”  Sherman, 

15   2015 WL 1473430, at *15 (quoting U.S. Olympic Comm., 737 F.2d at 268).   

16         Having concluded that Laroe lacked standing, the District Court did 

17   not discuss at length whether Laroe otherwise satisfied the requirements of 

18   Rule 24, other than to suggest in a footnote that “it [was] not clear that [Laroe] 


                                             6 
 1   satisfie[d] Rule 24’s timeliness requirement,” since Laroe waited to file its 

 2   motion until after this Court reversed the District Court’s decision dismissing 

 3   Sherman’s takings claim.  Id. at *16 n.20.  But because the District Court 

 4   concluded Laroe lacked standing, it declined to determine whether the 

 5   motion was timely.  Id. 

 6         This appeal followed. 

 7                                    DISCUSSION 

 8      1. Article III Standing 

 9         Laroe filed a motion for intervention as a matter of right under Rule 

10   24(a)(2) or, in the alternative, permissive intervention under Rule 24(b).  We 

11   review a district court’s denial of a motion to intervene for abuse of 

12   discretion.  Floyd v. City of New York, 770 F.3d 1051, 1057 (2d Cir. 2014).  A 

13   district court abuses its discretion when “its decision rests on an error of law 

14   (such as application of the wrong legal principle) or a clearly erroneous 

15   factual finding.”  MasterCard Int’l Inc. v. Visa Int’l Serv. Ass’n, 471 F.3d 377, 

16   385 (2d Cir. 2006).  Here, the District Court denied the motion as futile 

17   because, it held, a party seeking to intervene as of right must independently 

18   have standing, and Laroe, it concluded, separately lacked standing to assert a 


                                              7 
 1   takings claim against the Town.  See Sherman, 2015 WL 1473430, at *16.  

 2   Although, as the District Court acknowledged, “legal futility is not mentioned 

 3   in Rule 24,” id. at *15, we have affirmed denials of a motion to intervene on 

 4   that basis, United States v. Glens Falls Newspapers, Inc., 160 F.3d 853, 856 (2d 

 5   Cir. 1998) (affirming the denial of a newspaper’s motion to intervene to ask 

 6   the district court to vacate a consent order sealing draft settlement 

 7   documents).  But we have not held that a party seeking to intervene as of 

 8   right must independently have standing. 

 9         In fact, we suggested somewhat to the contrary in United States Postal 

10   Service v. Brennan, where a union of postal service employees sought to 

11   intervene in a dispute between the U.S. Postal Service and the owners of a 

12   small mail‐delivery business in Rochester.  579 F.2d 188, 190 (2d Cir. 1978).  

13   The district court denied the union’s motion partly because the union lacked 

14   standing.  Although we ultimately affirmed that decision on other grounds, 

15   id. at 191, we explained that the motion should not have been denied for lack 

16   of standing, because “[t]he question of standing in the federal courts is to be 

17   considered in the framework of Article III[,] which restricts judicial power to 

18   ‘cases’ and ‘controversies,’” id. at 190 (quotation marks omitted).  Therefore, 


                                             8 
1   we reasoned, “there [is] no need to impose the standing requirement upon [a] 

2   proposed intervenor” where “[t]he existence of a case or controversy [has] 

3   been established” in the underlying litigation.  Id.  Our approach accords with 

4   that of the majority (but not all) of our sister circuits that have addressed this 

5   issue.1  See, e.g., King v. Governor of the State of New Jersey, 767 F.3d 216, 

6   245‐46 (3d Cir. 2014); Perry v. Schwarzenegger, 630 F.3d 898, 905‐06 (9th Cir. 

7   2011); City of Herriman v. Bell, 590 F.3d 1176, 1183–1184 (10th Cir. 2010); 

8   Dillard v. Chilton Cty. Comm’n, 495 F.3d 1324, 1336‐37 & n.10 (11th Cir. 

9   2007); United States v. Tennessee, 260 F.3d 587, 595 (6th Cir. 2001); Ruiz v. 


    1 Some commentary mistakenly suggests that the Second Circuit is one of the 
    minority of jurisdictions that require intervenors to demonstrate that they 
    independently have standing, relying on our decision in In re Holocaust 
    Victim Assets Litigation, 225 F.3d 191 (2d Cir. 2000), cited in 6 Moore’s 
    Federal Practice § 24.03.  In that case, we dismissed the appeal of an 
    intervening nonprofit organization because it lacked standing.  Id. at 196‐97.  
    But we based that decision on the prudential (rather than constitutional) 
    ground that it failed to show that it had “organizational standing.”  Id. at 195‐
    97; see also Hunt v. Wash. State Apple Advert. Comm’n, 432 U.S. 333, 343 
    (1977).  Although we acknowledged that six of the nonprofit’s members 
    ostensibly had standing to sue in their own right, we ultimately affirmed the 
    District Court’s denial of their motion to intervene because they did not 
    otherwise satisfy the requirements of Rule 24.  Holocaust Victim Assets Litig., 
    225 F.3d at 197‐202.  Holocaust Victim Assets Litigation therefore does not 
    abrogate our position in Brennan that a proposed intervenor need not 
    independently have standing. 


                                             9 
 1   Estelle, 161 F.3d 814, 829‐30 (5th Cir. 1998).  But see, e.g., City of Chicago v. 

 2   Fed. Emergency Mgmt. Agency, 660 F.3d 980, 984‐85 (7th Cir. 2011) (treating 

 3   Article III standing as an additional requirement for intervenors); United 

 4   States v. Metro. St. Louis Sewer Dist., 569 F.3d 829, 833‐34 & n.2 (8th Cir. 2009) 

 5   (same); United States v. Philip Morris USA Inc., 566 F.3d 1095, 1145–46 (D.C. 

 6   Cir. 2009) (same). 

 7         Although a circuit split on this issue has persisted for some time, the 

 8   Supreme Court has expressly declined to resolve it.  See Diamond v. Charles, 

 9   476 U.S. 54, 68‐69 (1986).  Instead, in Diamond v. Charles, it ruled only that 

10   when the original party in the litigation on whose side intervention occurred 

11   refuses to appeal and an intervenor wishes to appeal on its own, the 

12   intervenor must show that it satisfies Article III’s standing requirement in the 

13   absence of the original party.  Id. at 68.  But since Diamond, the Supreme 

14   Court has certainly suggested—although without deciding—that an 

15   intervenor need not independently have standing where the original party 

16   has standing.  In McConnell v. Federal Election Commission, for example, the 

17   Court determined that it “need not address the standing of the intervenor‐

18   defendants” because it was “clear . . . that the [named defendant,] . . . whose 


                                              10 
 1   position . . . [was] identical to the [intervenor‐defendants’,]” had standing.  

 2   540 U.S. 93, 233 (2003), overruled on other grounds by Citizens United v. Fed. 

 3   Election Comm’n, 558 U.S. 310 (2010).  So it is fair to say that while the 

 4   Supreme Court has not explicitly endorsed our approach, it has sub silentio 

 5   permitted parties to intervene in cases that satisfy the “case or controversy” 

 6   requirement without determining whether those parties independently have 

 7   standing.  The District Court therefore erred by denying Laroe’s motion to 

 8   intervene based on its failure to show it had Article III standing. 

 9      2. Failure to State a Claim 

10         The Town argues in the alternative that we should affirm the District 

11   Court’s order because Laroe’s motion also fails to state a claim against the 

12   Town—whether or not Laroe has standing.  Oral Arg. Tr. 27.   That argument, 

13   however, is foreclosed by Trbovich v. United Mine Workers of America, 404 

14   U.S. 528 (1972).  In that case, a union member sought to intervene in a suit by 

15   the Secretary of Labor seeking to set aside the results of a union election.  Id. 

16   at 529‐30.  Although, under the relevant statute, only the Secretary was 

17   authorized to bring such a claim, the union member was permitted to 

18   participate on the Secretary’s side of the case, as long as he did not assert any 


                                             11 
 1   new grounds for relief.  Id. at 537, 539.  Thus, under Trbovich, a party need 

 2   not have a stand‐alone claim of its own to intervene on the plaintiff’s side of a 

 3   case – at least as long as it asserts the same legal theories and seeks the same 

 4   relief as the existing plaintiff. 

 5          That principle applies here.  Although it is unclear from the record 

 6   whether Laroe believes the Town is directly liable to Sherman or Laroe for the 

 7   alleged taking, Laroe has acknowledged that its damages are essentially the 

 8   same as Sherman’s.  Oral Arg. Tr. 16.  And the Town does not dispute that the 

 9   land that Laroe now claims it owns is part of the same parcel of land at issue 

10   in Sherman’s takings litigation.  Even if Laroe has no independent claim that 

11   could survive a motion to dismiss under Rule 12(b)(6) – an issue we need not 

12   decide – that does not bar it from continuing to participate in the litigation of 

13   Sherman’s takings claim, so long as it seeks relief that does not differ 

14   substantially from that sought by Sherman. Because neither a proposed 

15   intervenor’s lack of Article III standing nor its failure to state an independent 

16   claim necessarily renders a motion to intervene futile, the District Court 

17   should have instead focused its analysis on the requirements of Rule 24, to 

18   which we now turn. 


                                             12 
 1      3. Rule 24 

 2         Laroe filed a motion for both intervention as a matter of right and 

 3   permissive intervention.  Convincing us to reverse the denial of a motion for 

 4   permissive intervention is notoriously difficult.  See United States v. Pitney 

 5   Bowes, Inc., 25 F.3d 66, 73 (2d Cir. 1994).  Here, though, we need not address 

 6   Laroe’s motion for permissive intervention because Laroe relies on the same 

 7   “reasons supporting [its] request to intervene as [of] right.”  Appellant’s Br. 

 8   34.  We therefore focus on only Laroe’s motion to intervene as of right. 

 9         The district court must grant an applicant’s motion to intervene under 

10   Rule 24(a)(2) if “(1) the motion is timely; (2) the applicant asserts an interest 

11   relating to the property or transaction that is the subject of the action; (3) the 

12   applicant is so situated that without intervention, disposition of the action 

13   may, as a practical matter, impair or impede the applicant’s ability to protect 

14   its interest; and (4) the applicant’s interest is not adequately represented by 

15   the other parties.”  MasterCard, 471 F.3d at 389; see also Fed. R. Civ. P. 

16   24(a)(2).  The Town of Chester argues that Laroe fails this test because its 

17   application was untimely, it lacks a separate interest in the proceeding, and 

18   any interest it has in the litigation is adequately represented by Sherman’s 


                                              13 
 1   estate.  Because the factual record before us is insufficiently developed at this 

 2   stage to allow us confidently to resolve these arguments, we vacate the order 

 3   and remand to the District Court to determine in the first instance if Laroe 

 4   satisfies the requirements of Rule 24. 

 5             A. Timeliness 

 6         In determining whether a motion to intervene is timely, courts consider 

 7   “(1) how long the applicant had notice of the interest before it made the 

 8   motion to intervene; (2) prejudice to existing parties resulting from any delay; 

 9   (3) prejudice to the applicant if the motion is denied; and (4) any unusual 

10   circumstances militating for or against a finding of timeliness.”  Pitney Bowes, 

11   25 F.3d at 70. 

12         The Town contends that Laroe waited too long to file its motion to 

13   intervene.  Laroe responds that it first learned of this litigation after the Town 

14   filed its motion to dismiss in May 2012.  Although Laroe waited until May 

15   2014 to inform the District Court that it wished to intervene, it explains that it 

16   could not have filed its motion earlier because the District Court had by then 

17   dismissed Sherman’s suit and it could have intervened only after we decided 

18   Sherman’s appeal in 2014.   


                                               14 
 1         Laroe’s explanation fails to answer why it did not try to intervene 

 2   before the District Court first dismissed Sherman’s takings claim.  But even 

 3   assuming that Laroe could have moved to intervene sooner, the litigation is 

 4   still at an early stage.  After we remanded the case, the Town filed a motion to 

 5   dismiss several other claims from Sherman’s complaint that we did not 

 6   address in our previous opinion.  A motion for reconsideration is now 

 7   pending before the District Court.  So despite eight years having passed since 

 8   Sherman first filed suit in federal court (and more than sixteen years since 

 9   Sherman first applied for subdivision approval), the parties have not even 

10   begun discovery.  Although we recognize that “the point to which the suit has 

11   progressed” is only “one factor in the determination of timeliness,” NAACP 

12   v. New York, 413 U.S. 345, 365‐66 (1973), this case does not represent an 

13   attempt by an intervenor to join a lawsuit at the eleventh hour. 

14         Nor are we persuaded that Laroe’s delay in filing the motion 

15   prejudiced the Town.  The Town points to two ways in which it may have 

16   suffered prejudice.  First, it asserts, Laroe’s intervention would create “[t]he 

17   possibility of . . . a much more difficult settlement position.”  Oral Arg. Tr. 29.  

18   Second, it claims that because Laroe’s contract with Sherman was essentially 


                                              15 
 1   only a mortgage agreement, other creditors may attempt to join the litigation 

 2   if Laroe is permitted to intervene.2  While both arguments may explain how 

 3   the Town is prejudiced by Laroe’s participation in the litigation, neither 

 4   shows how it would be prejudiced by Laroe’s delay in filing its motion to 

 5   intervene—our only concern on timeliness under Rule 24.  Indeed, at oral 

 6   argument the Town wisely conceded that timeliness was not “necessarily 

 7   where the prejudice would come in[,] in this case.”  Oral Arg. Tr. 30. 

 8         Laroe, on the other hand, claims it would be prejudiced by the denial of 

 9   its motion to intervene.  It invested a significant sum of money into the project 

10   and lost that investment allegedly due to the Town’s onerous regulatory 

11   process.  Sherman’s estate does not oppose Laroe’s intervention.  But Laroe 

12   informed the District Court that Sherman’s widow, the executrix of his estate, 

13   was unwilling to pursue the takings claim unless Laroe gave her an 




     2 The latter argument assumes that Sherman’s other creditors are similarly 
     situated to Laroe—in other words, that they agreed to purchase property 
     from Sherman, prepaid a substantial sum of money, and signed a second 
     agreement with Sherman that deemed the purchase price paid in full.  There 
     is nothing in the record before us to suggest that any other creditor is in the 
     same situation as Laroe, let alone so many creditors that Laroe’s intervention 
     would open “the floodgates” as the Town fears.  Oral Arg. Tr. 22.   


                                            16 
 1   “incentive to move the case forward.”  Laroe’s Letter to the District Court, 

 2   May 28, 2014, ECF No. 16.  And on appeal Laroe represents that Sherman’s 

 3   estate is “without funds” and therefore unable or unwilling to pursue the 

 4   claim.  Oral Arg. Tr. 10.  Sherman’s death, the alleged refusal of his 

 5   impecunious estate to pursue the takings claim, and the subsequent sale of 

 6   the foreclosed property might well prejudice Laroe and in any event 

 7   constitute “unusual circumstances militating for . . . a finding of timeliness.”  

 8   MasterCard, 471 F.3d at 390.  The District Court did not address this issue, 

 9   and on remand it should have the opportunity to do so. 

10             B. An Interest Relating to the Property 

11         Rule 24 next requires the movant to “assert[] an interest relating to the 

12   property or transaction that is the subject of the action.”  Id. at 389.  That 

13   interest must be “direct, substantial, and legally protectable.”  Wash. Elec. 

14   Coop., Inc. v. Mass. Mun. Wholesale Elec. Co., 922 F.2d 92, 97 (2d Cir. 1990).  

15   And when the underlying dispute involves a takings claim, the movant must 

16   show that the interest existed at the time the alleged taking occurred. 

17         The parties dispute whether Laroe is an “equitable owner” of the 

18   property referenced in the 2003 Agreement under New York law.  Each side 


                                              17 
1   marshals what appear to be non‐frivolous arguments in its favor.3  See 

2   Appellant’s Br. 11‐13, 22‐24 (citing, e.g., Matter of City of New York, 306 N.Y. 

3   278, 282 (1954); Bean v. Walker, 464 N.Y.S.2d 895, 897 (4th Dep’t 1983) 

4   (“[N]otwithstanding the words of the contract and implications which may 

5   arise therefrom, the law of property declares that, upon the execution of a 

6   contract for sale of land, the vendee acquires equitable title.”)); Appellee’s Br. 




    3  Although the Town characterizes the 2003 Agreement as only a “mortgage 
    agreement,” Appellee’s Br. 17, it appears on its face to be an agreement for the 
    purchase of property.  For example, it refers to Sherman as the “Seller” and 
    Laroe as the “Purchaser,” and it states that “Seller agrees to sell and convey to 
    Purchaser” certain lots from the proposed subdivision.  It is true that 
    Sherman provided a mortgage as security for the $2.5 million Laroe paid him, 
    but structuring the transaction in that way does not necessarily convert the 
    purchase agreement into a loan.  At the end of the day, Laroe did not want to 
    be paid back—it wanted the property. 
     
            In 2013 Sherman and Laroe agreed that the more than $2.5 million 
    Laroe had already paid Sherman would constitute the purchase price for the 
    property, along with any money Laroe paid to settle Sherman’s debts under 
    the TD Bank mortgages.  The Town asserts that this additional requirement 
    demonstrates that Laroe did not have a vested interest in the property: it 
    never settled the TD Bank mortgages, so it never held an interest in the land.  
    We disagree.  The 2013 Agreement vested Laroe with “the sole discretion” to 
    settle the TD Bank mortgages.  Joint App’x at 234.  So long as Laroe 
    transferred the required number of lots back to Sherman after the Town 
    approved the subdivision, the 2013 amendment deemed the purchase price 
    “paid in full.”  Id. 


                                            18 
 1   23‐25 (citing Yale Auto Parts, Inc. v. Johnson, 758 F.2d 54, 58 (2d Cir. 1985) 

 2   (“[T]o have a ‘property’ interest entitled to Fourteenth Amendment 

 3   procedural protection[,] a person . . . must have more than a unilateral 

 4   expectation of it.”) (quotation marks omitted)).  The record certainly suggests 

 5   that Sherman intended to sell at least a portion of the proposed development 

 6   to Laroe.  But the Town responds that even if Laroe was the equitable owner, 

 7   it lacked a “vested property interest” at the time of the alleged taking.  

 8   Appellee’s Br. 24‐25.  Indeed, one way of thinking about the Town’s 

 9   misguided argument about standing is that it is essentially a challenge to the 

10   “interest” requirement of Rule 24(a)(2).4  But trying to identify the precise 

11   nature of Laroe’s interest in the property is difficult at this stage of the 

12   litigation, when the factual record has not been fully developed.  For example, 

13   the 2003 Agreement provided for the sale of certain lots within the proposed 

14   MareBrook subdivision, but Laroe now claims to be the owner of the entire 

15   property.  Nor can we conclude, based on the record before us, that Laroe had 


     4
      In particular, both parties frame this appeal as raising a question of standing 
     premised on New York law: whether the “equitable owner” of real property 
     has standing to assert a regulatory takings claim against the town in which 
     the property is located.


                                              19 
 1   an interest in the property when the alleged taking occurred because, as Laroe 

 2   acknowledged at oral argument, the District Court has yet to determine when 

 3   the Town’s conduct allegedly became so onerous that it rose to the level of a 

 4   taking. 

 5         None of these uncertainties mean that the Rule 24 motion should have 

 6   been denied.  “Rule 24(a)(2) requires not a property interest but, rather, ‘an 

 7   interest relating to the property or transaction which is the subject of the 

 8   action.’”  Brennan v. N.Y.C. Bd. of Educ., 260 F.3d 123, 130 (2d Cir. 2001) 

 9   (emphasis added).  “An interest that is otherwise sufficient under Rule 

10   24(a)(2) does not become insufficient because the court deems the claim to be 

11   legally or factually weak.”  Id.  Here, Laroe’s position appears sufficiently tied 

12   to Sherman’s that the District Court should have considered whether it 

13   satisfied the requirements of Rule 24.  To be clear, we do not mean to 

14   definitively state whether, under New York law, Laroe has a vested interest in 

15   the property that would permit it to bring a takings claim against the Town in 

16   a separate action.  That is not what Rule 24 requires.  Instead it asks only 

17   whether the proposed intervenor has an “interest in the proceeding” that is 

18   “direct, substantial, and legally protectable.”  Wash. Elec. Coop., 922 F.2d at 


                                             20 
 1   97.  An interest fails to meet the first two requirements (which are not 

 2   genuinely disputed by the parties) if it is “remote from the subject matter of 

 3   the proceeding, or . . . contingent upon the occurrence of a sequence of 

 4   events.”  Id.  In Washington Electric Cooperative, Inc. v. Massachusetts 

 5   Municipal Wholesale Electric Co., for example, we held that a state regulatory 

 6   agency’s interest in litigation between two electric companies was not 

 7   sufficient because it was “based upon a double contingency.”  Id.  The 

 8   regulatory agency hoped to collect on behalf of ratepayers a portion of any 

 9   judgment the plaintiff electric company obtained from the defendant.  Id. at 

10   95.  But in order for the agency to succeed, the plaintiff was first required to 

11   win a judgment against the defendant, and then the agency would have had 

12   to convince the Vermont Public Service Board, a nonparty to the dispute, to 

13   decide that the ratepayers were entitled to a percentage of the plaintiff’s 

14   recovery.  Id. at 97.  “Such an interest,” we explained, “cannot be described as 

15   direct or substantial.”  Id.   

16          As to the third requirement that the interest be legally protectable, 

17   Laroe appears to have paid in full for the property, and it could have closed 

18   on the sale were it not for the alleged regulatory taking at issue in the 


                                             21 
 1   underlying dispute.  Were the District Court to conclude that the Town did in 

 2   fact commit a regulatory taking, it seems to us that it could potentially 

 3   provide relief that benefits Laroe.  Thus, whether or not Laroe actually holds a 

 4   form of title to the property, it has made at least a colorable claim at this stage 

 5   in the litigation that it has an interest relating to the property that is “legally 

 6   protectable.”  Id.  Of course, additional facts may shed light on the precise 

 7   nature of this interest.  We therefore find it prudent to remand for the District 

 8   Court to determine in the first instance whether Laroe satisfies the interest 

 9   requirement of Rule 24, separate and apart from the question of whether it 

10   would have standing in its own right.  In so doing, it would be important, in 

11   our view, for the District Court to express its judgment on whether under 

12   New York law Laroe has a “direct, substantial, and legally protectable” 

13   interest relating to the property.  Id. 

14             C. Remaining Requirements 

15         Rule 24(a)(2) also requires the movant to show that it “is so situated 

16   that without intervention, disposition of the action may, as a practical matter, 

17   impair or impede [its] ability to protect its interest,” and that its “interest is 

18   not adequately represented by the other parties.”  MasterCard, 471 F.3d at 


                                                22 
 1   389.  As we have observed, Laroe’s ability to protect its interest appears likely 

 2   to be impaired by a judgment on Sherman’s takings claim, since Laroe 

 3   purports to be the equitable owner of that property.  But again, the 

 4   underdeveloped factual record on appeal makes it difficult for us to 

 5   determine whether Sherman will adequately represent Laroe’s interest—a 

 6   question the District Court did not address at all.  “[T]he burden to 

 7   demonstrate inadequacy of representation is generally speaking ‘minimal,’” 

 8   Butler, Fitzgerald & Potter v. Sequa Corp., 250 F.3d 171, 179 (2d Cir. 2001) 

 9   (quoting Trbovich, 404 U.S. at 538 n.10), and Laroe has represented that 

10   Sherman’s estate is “without funds” and thus unwilling or unable to pursue 

11   the takings claim, Oral Arg. Tr. 10.  Still, this assertion conflicts with the 

12   estate’s continued effort to oppose the Town’s second motion to dismiss, 

13   which was filed after we remanded Sherman’s takings claim back to the 

14   District Court.  Laroe also admitted that Sherman’s estate shared a unity of 

15   interest with Laroe with respect to the Town’s liability for the alleged taking, 

16   though Laroe argued that they may disagree about litigation strategy and on 

17   the issue of damages were they to prevail.  Oral Arg. Tr. 11.  We leave it to the 

18   District Court to determine whether, among other things, ending the 


                                              23 
1   litigation one way or the other would impair Laroe’s ability to protect its 

2   interests, and whether Sherman’s estate adequately represents those interests. 

3                                   CONCLUSION 

4         For the foregoing reasons, we vacate the District Court’s order of March 

5   31, 2015, insofar as it denied Laroe’s motion to intervene, and we remand for 

6   further proceedings consistent with this opinion. 




                                           24